STAPLETON, Circuit Judge,
concurring:
I agree that the arbitrator’s award must be enforced. I write separately to emphasize what for me is the crucial fact of the matter: the arbitrator understood the parties to have bargained for his decision rather than for that of the Municipal Court.
Although the arbitrator in this case was aware of the fact finding done by the Municipal Court, he construed the collective bargaining agreement as calling for him to determine independently both what the employee had done and whether his conduct constituted “just and sufficient cause.” Given the fact that the agreement provided for an arbitral, rather than a judicial, resolution of discharge issues, it cannot be said that this interpretation of the arbitrator failed to draw “its essence from the collective bargaining agreement.” United Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S. 593, 597, 80 S.Ct. 1358, 1361, 4 L.Ed.2d 1424 (1960). This means, in my view, that the district court was bound to enforce the award unless it could be said that the collective bargaining agreement, as construed, was contrary to law or against public policy.
While appellee has cited some case law supporting the proposition that the doctrine of collateral estoppel can properly be applied in an arbitration context, we have been referred to no authority suggesting that a collective bargaining agreement which insists on an arbitrator’s resolution of fact issues despite the existence of judicial fact finding is either contrary to law or against public policy. Given that the failure to apply collateral estoppel in this context involves no additional burden on public, judicial resources, I perceive no reason why management and labor should not be free to bargain about this matter.